Exhibit 10.1

FORM OF VOTING AGREEMENT

This Voting Agreement (this “Agreement”) is entered into as of September 17,
2007, by and among PAETEC Holding Corp., a Delaware corporation (“Buyer”),
McLeodUSA Incorporated, a Delaware corporation (“Seller”), and the stockholder
of Buyer identified on the signature pages hereto (the “Buyer Stockholder”).

WHEREAS, as of the date of this Agreement, Buyer, Seller and PS Acquisition
Corp., a Delaware corporation and a wholly-owned subsidiary of Buyer (“Merger
Sub”), are entering into an Agreement and Plan of Merger (the “Merger
Agreement”) pursuant to which, and subject to the terms and conditions of which,
Merger Sub will merge with and into Seller and each share of common stock, par
value $0.01 per share, of Seller will be converted into the right to receive
1.30 shares of common stock, par value $0.01 per share, of Buyer (the “Buyer
Common Stock”) (such transaction, the “Merger”). Capitalized terms used herein
without being defined have the same meanings given to such terms in the Merger
Agreement;

WHEREAS, the Buyer Stockholder beneficially owns, and has sole voting power or
(together with one or more affiliates controlled by the Buyer Stockholder)
shared voting power with respect to, the outstanding shares of Buyer Common
Stock identified as being held by the Buyer Stockholder on Exhibit A hereto
(such shares of Buyer Common Stock, together with any voting securities of Buyer
issued or exchanged with respect to such shares of Buyer Common Stock upon any
recapitalization, reclassification, merger, consolidation, spin-off, partial or
complete liquidation, stock dividend, split-up or combination of the securities
of Buyer or any other change in Buyer’s capital structure, the “Covered
Outstanding Shares”);

WHEREAS, the Buyer Stockholder owns of record the options to purchase shares of
Buyer Common Stock (the “Buyer Options”) and the stock units representing Buyer
Common Stock (the “Buyer Stock Units”) identified as being held by the Buyer
Stockholder on Exhibit A hereto (the shares of Buyer Common Stock subject to
such Buyer Options and Buyer Stock Units, together with any voting securities of
Buyer issued or exchanged with respect to such shares of Buyer Common Stock upon
any recapitalization, reclassification, merger, consolidation, spin-off, partial
or complete liquidation, stock dividend, split-up or combination of the
securities of Buyer or any other change in Buyer’s capital structure, together
with the Covered Outstanding Shares, the “Covered Shares”); and

WHEREAS, in connection with the execution of the Merger Agreement, the Seller
has requested that the Buyer Stockholder and certain other holders of Buyer
Common Stock execute and deliver this Agreement;

NOW, THEREFORE, in consideration of the premises, the mutual covenants and
agreements contained herein and other good and valuable consideration, the
receipt of which are hereby acknowledged, the Buying Stockholder, Buyer and
Seller hereby agree as follows:



--------------------------------------------------------------------------------

1. Cooperation by Buyer Stockholder. Unless and until this Agreement shall be
terminated pursuant to paragraph 4, the Buyer Stockholder agrees that, solely in
such Buyer Stockholder’s capacity as a stockholder of Buyer: (a) at the Buyer
Stockholders Meeting to be held pursuant to Section 5.1(c) of the Merger
Agreement, the Buyer Stockholder shall cause all Covered Shares which are
outstanding and beneficially owned by Buyer Stockholder on the record date of
the Buyer Stockholders Meeting (the “Eligible Shares”) to be counted as present
thereat for the purpose of establishing a quorum and voted in person or by proxy
in favor of the issuance of shares of Buyer Common Stock in the Merger pursuant
to the Merger Agreement; (b) the Buyer Stockholder shall not take or permit the
Buyer Stockholder’s representatives to take actions inconsistent with his or
their obligations under this Agreement; and (c) the Buyer Stockholder agrees
that, if requested by Seller, the Buyer Stockholder shall appoint and authorize
one or more persons designated by Seller as the agent, proxy and
attorney-in-fact for the Buyer Stockholder, with full power of substitution and
resubstitution, solely to cause the Eligible Shares to be counted as present and
to vote the Eligible Shares prior to the termination of this Agreement in
accordance with clause (a) above. With respect to the agreement to grant proxy
and power of attorney granted by the Buyer Stockholder under clause (c) above:
(i) the Buyer Stockholder shall take such further action or execute such other
instruments, at Buyer’s sole cost and expense, as may be reasonably necessary to
effectuate the intent of such proxy; (ii) such proxy and power of attorney shall
be irrevocable during the term of this Agreement, shall be deemed to be coupled
with an interest sufficient in law to support an irrevocable proxy and shall
revoke any and all prior proxies granted by the Buyer Stockholder inconsistent
with such proxy; (iii) such power of attorney is a durable power of attorney;
and (iv) such proxy and power of attorney shall terminate upon the termination
of this Agreement.

2. Agreement to Retain. Unless and until this Agreement shall be terminated
pursuant to paragraph 4, unless authorized in advance by Buyer’s Board of
Directors and by Seller’s Board of Directors, the Buyer Stockholder, solely in
the Buyer Stockholder’s capacity as a stockholder of Buyer, agrees (a) not to
sell or otherwise transfer any of the Covered Shares or any economic, voting or
other direct or indirect interest therein, and (b) not to grant a proxy or enter
into any voting agreement concerning any of the Covered Shares (except, in each
case, for the voting agreement and agreement to appoint proxy under paragraph 1
and the fulfillment of all other agreements and obligations of the Buyer
Stockholder hereunder); provided that, notwithstanding the foregoing, the Buyer
Stockholder shall be permitted to sell or otherwise transfer up to 33% [or
3,000,000 in the case of Arunas A. Chesonis] of the Covered Shares in the
aggregate during such period.

3. Representations and Warranties. The Buyer Stockholder hereby represents and
warrants to Buyer and Seller that: (a) the Buyer Stockholder has the power and
authority to enter into and deliver this Agreement and perform its obligations
under this Agreement; (b) this Agreement is binding on the Buyer Stockholder and
enforceable in accordance with its terms, except as enforceability may be
limited by Creditors’ Laws; (c) the execution and delivery of this Agreement and
the performance by the Buyer

 

2



--------------------------------------------------------------------------------

Stockholder of his obligations hereunder do not require the authorization,
consent, approval, license, exemption or other action by any third party or
governmental authority, do not violate applicable law or conflict with or result
in a breach of any of the Buyer Stockholder’s contractual obligations; (d) the
Buyer Stockholder beneficially owns and has sole voting power or (together with
one or more affiliates controlled by the Buyer Stockholder) shared voting power
with respect to the Covered Outstanding Shares identified as being held by the
Buyer Stockholder on Exhibit A to this Agreement, and such shares are free and
clear of any liens, claims or encumbrances of any kind other than those arising
from the Buyer Stockholder’s obligations under this Agreement; and (e) other
than the Covered Outstanding Shares that are identified as to the Buyer
Stockholder on Exhibit A to this Agreement, the Buyer Stockholder does not own,
of record or beneficially, any outstanding voting securities of Buyer, other
than voting securities for which the Buyer Stockholder does not have shared
voting power together with one or more affiliates controlled by the Buyer
Stockholder.

4. Termination of Agreement. This Agreement shall remain in full force and
effect until, and the provisions of paragraphs 1 through 3 (inclusive) shall
terminate upon, the earliest to occur of any of the following: (a) the Merger
Agreement, as it may be amended or modified from time to time, is terminated in
accordance with its terms; (b) the Merger is consummated; (c) the parties hereto
execute a written agreement to terminate this Agreement; and (d) the Outside
Date (as defined in the Merger Agreement in effect on the date hereof).

5. Notice. All notices, requests, claims, demands and other communications
(“Notices”) under this Agreement shall be in writing and sent by certified or
registered mail, return receipt requested, a recognized overnight courier
service, telecopier or personal delivery, as follows: (a) if to Buyer or to the
Buyer Stockholder, to: PAETEC Holding Corp., One PAETEC Plaza, 600 Willowbrook
Office Park, Fairport, New York 14450, Attention: General Counsel, Telecopier:
(585) 340-2563, with a required copy to: Hogan & Hartson L.L.P., 8300 Greensboro
Drive, McLean, Virginia 22102, Attention: Richard J. Parrino and Thomas E.
Repke, Telecopier: (703) 610-6200 and (b) if to Seller, to: McLeodUSA
Incorporated, 16479 Dallas Pkwy, Suite 700, Bent Tree Towers II, Dallas, Texas
75248, Attention: Bernie Zuroff, Telecopier: (469) 341-3211, with a required
copy to: Ropes & Gray LLP, One International Place, Boston, Massachusetts 02110,
Attention: Robert L. Nutt and Keith F. Higgins, Telecopier: (617) 951-7050. All
Notices shall be deemed to have been duly given: when delivered by hand, if
personally delivered; when delivered by courier, if delivered by commercial
overnight courier service; five business days after being deposited in the mail,
postage prepaid, if mailed; and when receipt is acknowledged, if telecopied. A
party may change its address for purposes of this Agreement by Notice in
accordance with this paragraph 5.

6. Entire Agreement. This Agreement supersedes all prior agreements between the
parties with respect to its subject matter and constitutes a complete and
exclusive statement of the terms of the agreement between the parties with
respect to its subject matter.

 

3



--------------------------------------------------------------------------------

7. No Other Rights. Nothing in this Agreement shall be considered to give any
person other than the parties any legal or equitable right, claim or remedy
under or in respect of this Agreement or any provision of this Agreement. This
Agreement and all of its provisions are for the sole and exclusive benefit of
the parties and their respective successors and permitted assigns.

8. Equitable Relief. Each of the parties hereto acknowledges that a breach by it
of any provision contained in this Agreement will cause the other parties to
sustain damage for which they would not have an adequate remedy at law for money
damages, and therefore each of the parties hereto agrees that in the event of
any such breach, the aggrieved party shall be entitled to the remedy of specific
performance of such agreement and injunctive and other equitable relief in
addition to any other remedy to which it may be entitled, at law or in equity.

9. Severability. If any provision of this Agreement is held invalid or
unenforceable by a court of competent jurisdiction, the other provisions of this
Agreement shall remain in full force and effect. Any provision of this Agreement
which is held invalid or unenforceable only in part shall remain in full force
and effect to the extent not held invalid or unenforceable.

10. Headings. All references in this Agreement to “paragraph” or “paragraphs”
refer to the corresponding numbered paragraph or paragraphs of this Agreement.
All words used in this Agreement shall be construed to be of the appropriate
gender or number as the context requires. Unless otherwise expressly provided,
the word “including” does not limit the preceding words or terms.

11. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be considered an original copy of this Agreement and all of
which, when taken together, shall be considered to constitute one and the same
agreement.

12. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without regard to that state’s
conflicts of laws principles.

13. Amendments; Waivers. Any amendment or modification of or to any provision of
this Agreement, and any consent to any departure of any party from the terms of
any provision of this Agreement, shall be effective only if it is made or given
in writing and signed by each party. Notwithstanding the foregoing sentence, any
failure of any of the parties to comply with any obligation, covenant, agreement
or condition herein may be waived by any party entitled to the benefits thereof
only by a written instrument signed by such party granting such waiver, but such
waiver or failure to insist upon strict compliance with such obligation,
covenant, agreement or condition shall not operate as a waiver of, or estoppel
with respect to, any subsequent or other failure. The failure of any party to
assert any of its rights under this Agreement or otherwise shall not constitute
a waiver of those rights.

 

4



--------------------------------------------------------------------------------

14. Successors and Assigns. This Agreement shall apply to, be binding in all
respects upon and inure to the benefit of the parties and their respective
successors and permitted assigns. No party may assign any of its rights under
this Agreement without the prior written consent of each of the other parties.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first above written.

 

PAETEC HOLDING CORP.

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

MCLEODUSA INCORPORATED

By:

 

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

BUYER STOCKHOLDER:

By:

 

 